UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5021 Dreyfus Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 9/30/12 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Short-Intermediate Municipal Bond Fund SEMIANNUAL REPORT September 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 31 Financial Highlights 34 Notes to Financial Statements 42 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Short-Intermediate Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This semiannual report for Dreyfus Short-Intermediate Municipal Bond Fund covers the six-month period from April 1, 2012, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The municipal bond market exhibited heightened volatility over the past year as prices rose and fell according to supply-and-demand factors and investors’ changing expectations of global and domestic economic conditions.While monthly variations in economic data have been pronounced, the longer-term pace of U.S. economic growth has been relatively consistent at about half the average rate achieved in prior recoveries. Even U.S. employment numbers, which have been volatile over short periods, averaged approximately 150,000 new jobs a month so far in 2012, roughly unchanged from the monthly average in 2011. The sustained but subpar U.S. expansion appears likely to continue over the foreseeable future. On one hand, the economy has responded to a variety of stimulative measures, most notably an aggressively accommodative monetary policy. On the other hand, the prospect of automatic spending cuts and tax hikes scheduled for the end of 2012 has weighed on economic growth by contributing to a temporary postponement of spending decisions among consumers and businesses. Indeed, the ability of the U.S. political system to address both this “fiscal cliff” and long-term deficit reduction could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2012, through September 30, 2012, as provided byThomas Casey and Jeffrey Burger, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended September 30, 2012, Dreyfus Short-Intermediate Municipal Bond Fund’s Class A shares produced a total return of 0.87%, Class D shares returned 1.02% and Class I shares returned 0.99%. 1 In comparison, the fund’s benchmark, the Barclays 3-Year Municipal Bond Index (the “Index”), produced a total return of 1.12% for the reporting period. 2 Municipal bonds fared relatively well over the reporting period, mainly due to favorable supply-and-demand dynamics. Rallies were particularly pronounced among longer term bonds, while those in the short-intermediate range posted less robust returns.The fund produced mildly lower returns than its benchmark, mainly due to a duration posture that was modestly shorter than market averages. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund will invest only in municipal bonds rated investment grade or the unrated equivalent as determined by Dreyfus, but may continue to hold bonds which are subsequently downgraded to below investment grade.The fund invests primarily in municipal bonds with remaining maturities of five years or less and generally maintains a dollar-weighted average portfolio maturity of two to three years. The portfolio managers focus on identifying undervalued sectors and securities, and minimizing the use of interest rate forecasting.The portfolio managers select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.They also actively trade among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Supply-and-Demand Dynamics Supported Municipal Bonds Although disappointing U.S. economic data and renewed worries about the European debt crisis sparked heightened volatility in most financial markets during the spring of 2012, municipal bonds generally remained strong over the reporting period, as interest rates remained near historically low levels in the midst of quantitative easing and other stimulative policy measures by the Federal Reserve Board. Municipal bond prices also responded positively to robust demand as investors sought competitive levels of after-tax income in the low interest-rate environment. Meanwhile, new issuance volumes remained relatively low when political pressure led to less borrowing for capital projects, and municipalities primarily issued new bonds to refinance older debt, resulting in a net decrease in the supply of tax-exempt securities. In this constructive environment, lower-rated and longer maturity municipal bonds led the market higher, while highly rated and shorter-term securities generally lagged. From a credit-quality perspective, a number of state governments have taken the difficult steps necessary to reduce or eliminate budget deficits, and a few have achieved surpluses. Revenue Bonds Buoyed Relative Performance The fund’s relative performance was dampened to a degree by an average duration that was somewhat shorter than that of the benchmark.This posture prevented the fund from participating more fully in market rallies.While we attempted to increase the fund’s average duration through a focus on bonds with maturities in the five-year range, opportunities to do so proved limited in the low-issuance environment. To a lesser extent, the fund’s relative performance was constrained by its bias toward higher quality securities at a time when lower rated bonds fared better. For example, the fund’s holdings from higher quality, lower yielding market segments—such as securities backed by revenues from essential municipal services—received less attention from investors than lower quality securities with comparable maturities. 4 Shortfalls over the reporting period were largely offset by the success of our security selection strategy, which called for overweighted exposure to higher yielding revenue-backed municipal bonds and a corresponding de-emphasis on lower yielding general obligation bonds. In addition, the fund held an underweighted position in escrowed bonds, which lagged due to their meager yields. The fund also received positive contributions to relative performance from overweighted exposure to bonds backed by revenues from hospitals, as well as an emphasis on bonds backed by dedicated taxes on certain activities or assets. Adjusting to Richer Valuations We have been encouraged by recently improved data, but the U.S. economy remains vulnerable to unexpected shocks and uncertainty regarding future fiscal policies. In addition, lower rated bonds have become more richly valued after recent rallies. Consequently, while we have continued to favor revenue-backed municipal bonds over their general obligation counterparts, we remain watchful for opportunities to capture better relative values, and we are prepared to adjust the fund’s strategies accordingly. October 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares. Had this charge been reflected, returns would have been lower. Class D and I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays 3-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax-exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Class A Class D Class I Expenses paid per $1,000 † $ 4.23 $ 3.48 $ 3.02 Ending value (after expenses) $ 1,008.70 $ 1,010.20 $ 1,009.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Class A Class D Class I Expenses paid per $1,000 † $ 4.26 $ 3.50 $ 3.04 Ending value (after expenses) $ 1,020.86 $ 1,021.61 $ 1,022.06 † Expenses are equal to the fund’s annualized expense ratio of .84% for Class A, .69% for Class D and .60% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—97.5% Rate (%) Date Amount ($) Value ($) Alabama—1.0% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/16 2,500,000 2,893,950 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/16 1,000,000 1,179,600 Auburn University, General Fee Revenue 4.00 6/1/15 1,690,000 1,850,753 Alaska—.5% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,205,890 Arizona—1.1% Pima County, Sewer System Revenue Obligations 5.00 7/1/16 2,000,000 2,297,920 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,067,001 California—7.5% California, GO 5.00 9/1/16 2,500,000 2,903,325 California Department of Water Resources, Power Supply Revenue 5.00 5/1/15 2,550,000 2,848,962 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/15 2,695,000 3,089,575 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.15 8/1/14 3,625,000 3,726,826 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/15 7,335,000 8,241,239 California State Public Works Board, LR (The Regents of the Univeristy of California) (Various Univeristy of California Projects) 5.00 12/1/15 5,000,000 5,694,200 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California State Public Works Board, LR (Various Capital Projects) 4.00 10/1/16 2,000,000 2,219,100 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,416,850 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,163,800 Modesto Irrigation District, Electric System Revenue 5.00 7/1/16 2,250,000 2,586,060 Southern California Public Power Authority, Transmission Project Subordinate Revenue (Southern Transmission Project) 5.00 7/1/14 3,000,000 3,246,240 Southern California Public Power Authority, Transmission Project Subordinate Revenue (Southern Transmission Project) 4.00 7/1/16 2,000,000 2,259,100 Colorado—.1% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 764,704 Connecticut—1.4% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/15 7,500,000 8,566,350 District of Columbia—1.1% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,278,050 District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 1,418,244 Florida—9.8% Broward County School Board, COP (Master Purchase Purchase Agreement) 5.00 7/1/16 1,500,000 1,704,975 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/15 2,000,000 2,191,460 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 5,873,230 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/17 5,000,000 5,690,850 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,705,200 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 5,816,180 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 2,265,000 2,450,911 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 4,850,189 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,336,700 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,050,580 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,855,761 Kissimmee Utility Authority, Electric System Revenue 4.00 10/1/15 1,850,000 2,018,683 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,533,449 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 3,222,120 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,078,980 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,159,323 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/14 2,000,000 2,148,360 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,456,319 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,620,135 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,181,083 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/14 1,715,000 1,820,473 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/15 2,080,000 2,356,786 Georgia—2.5% Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 1/1/14 2,100,000 a 2,231,418 Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 5,000,000 5,692,550 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Municipal Electric Authority of Georgia, Revenue (Combined Cycle Project) 5.00 11/1/16 2,500,000 2,909,200 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 1,000,000 1,174,300 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 2,800,000 3,211,040 Hawaii—1.0% Hawaii, Airports System Revenue 5.00 7/1/14 5,575,000 6,010,017 Illinois—7.7% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/16 3,575,000 4,057,732 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/14 2,700,000 a 2,861,541 Chicago, Passenger Facility Charge Revenue (Chicago O’Hare International Airport) 5.00 1/1/15 1,000,000 1,097,230 Cook County, GO Capital Equipment Bonds 5.00 11/15/13 2,000,000 2,102,620 Illinois, GO 5.00 1/1/14 1,740,000 1,844,557 Illinois, GO 5.00 1/1/14 5,560,000 5,847,063 Illinois, GO 5.00 1/1/15 2,665,000 2,905,223 Illinois, GO 5.00 1/1/16 2,500,000 2,793,700 Illinois, Sales Tax Revenue 4.00 6/15/16 2,750,000 3,090,505 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/16 5,050,000 5,854,313 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,443,273 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,844,860 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/14 3,800,000 4,048,710 Indiana—1.6% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,155,328 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 2,000,000 2,239,660 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,258,945 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,230,880 Kansas—.4% Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,226,386 Louisiana—1.0% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 5,885,000 6,217,856 Maryland—4.1% Baltimore County, Consolidated Public Improvement GO 5.00 11/1/15 5,600,000 6,397,776 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland, GO (State and Local Facilities Loan) 5.00 8/1/15 3,435,000 3,887,080 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 6/1/16 7,000,000 8,179,640 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/16 5,105,000 5,981,120 Massachusetts—2.4% Massachusetts, GO (Consolidated Loan) 5.00 12/1/16 5,000,000 5,918,450 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/15 2,000,000 2,247,700 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 705,302 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,410,747 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/16 3,700,000 4,264,509 Michigan—3.6% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,342,156 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/15 1,000,000 1,083,880 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/16 1,000,000 1,092,310 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 1/15/15 4,300,000 4,749,909 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Michigan Finance Authority, Clean Water Revolving Fund Revenue 5.00 10/1/15 5,000,000 5,678,200 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,724,200 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/14 2,500,000 2,714,125 Minnesota—.6% Saint Paul Independent School District Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,500,622 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,799,133 Missouri—1.8% Missouri Board of Fund Commissioners, GO (Fourth State Building) 4.00 10/1/16 3,700,000 4,225,141 Missouri Board of Public Buildings, Special Obligation Revenue 4.00 10/1/15 3,000,000 3,316,440 Springfield Public Utilities Board, COP (Lease/Purchase Agreement) 5.00 12/1/16 3,000,000 3,501,510 Nebraska—.7% Omaha Public Power District, Electric System Revenue 5.00 2/1/16 3,770,000 4,343,417 Nevada—.8% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,077,730 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 2,878,589 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada (continued) Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,046,054 New Jersey—2.4% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/15 5,000,000 5,622,150 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/14 1,795,000 1,883,224 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,817,551 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 215,000 228,033 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 4,785,000 5,068,033 New Mexico—1.2% Gallup, PCR (Tri-State Generation and Transmission Association, Inc. Project) (Insured; AMBAC) 5.00 8/15/14 3,785,000 4,051,994 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,223,350 New York—10.7% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,872,920 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,327,675 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/1/15 2,750,000 3,133,268 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 2,880,000 3,033,706 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 5,000,000 5,827,800 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 1,000,000 1,165,560 Metropolitan Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/15 2,645,000 3,000,356 New York City, GO 5.00 8/1/15 2,000,000 2,255,740 New York City, GO 5.00 8/1/16 5,725,000 6,680,674 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/15 2,000,000 2,201,660 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,191,960 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 860,000 904,840 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 3,245,000 3,412,961 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/16 5,000,000 5,895,850 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 5.00 11/1/14 3,000,000 3,288,540 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.00 7/1/15 1,000,000 1,104,650 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,941,550 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/14 3,535,000 3,778,738 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,770,750 North Carolina—.5% Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 5.00 3/1/14 3,000,000 3,199,680 Ohio—1.0% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 4,760,240 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,265,000 1,390,071 Oklahoma—1.5% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,439,200 Tulsa County Industrial Authority, Educational Facilities Lease Revenue (Broken Arrow Public Schools Project) 4.00 9/1/15 2,100,000 2,292,927 Oregon—.3% Oregon, GO (State Property— Various Projects) 5.00 5/1/16 1,750,000 2,034,585 Pennsylvania—5.7% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,074,090 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,000,000 1,081,250 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 3,750,000 4,134,900 Allegheny County Higher Education Building Authority, Revenue (Carnegie Mellon University) 5.00 3/1/15 3,400,000 3,767,880 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/15 1,000,000 1,104,990 Pennsylvania, GO 5.00 7/15/14 3,000,000 3,250,950 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/14 1,200,000 1,307,220 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,777,235 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,780,632 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 5,600,000 5,980,800 Philadelphia School District, GO 5.00 9/1/14 4,230,000 4,579,017 Philadelphia School District, GO 5.00 9/1/15 1,200,000 1,340,160 South Carolina—2.3% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,857,660 Columbia, Waterworks and Sewer System Revenue 4.00 2/1/15 1,000,000 1,083,820 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina (continued) Renewable Water Resources, Sewer System Revenue 5.00 1/1/14 1,000,000 1,055,650 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,057,610 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 3,595,000 3,802,108 South Carolina Transportation Infrastructure Bank, Revenue 5.00 10/1/13 5,000,000 5,225,600 Tennessee—.9% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,495,600 Texas—9.4% Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,664,370 Copperas Cove Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/16 1,250,000 1,408,362 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,673,250 Fort Worth, Water and Sewer System Improvement Revenue 5.00 2/15/16 2,115,000 2,434,788 Garland Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,815,000 2,013,888 Houston, Combined Utility System First Lien Revenue 5.00 11/15/14 2,785,000 3,056,816 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/15 2,800,000 3,106,432 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,625,000 1,803,068 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company—Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,573,321 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,378 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,385 Lower Colorado River Authority, Revenue 5.00 5/15/14 5,000 5,378 Lower Colorado River Authority, Revenue 5.00 5/15/14 985,000 1,058,777 Lubbock, Tax and Waterworks System Surplus Revenue (Certificates of Obligation) 5.00 2/15/14 3,630,000 3,861,630 Mission Economic Development Corporation, SWDR (Waste Management, Inc. Project) 6.00 8/1/13 2,500,000 2,612,675 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 8/1/14 2,315,000 2,524,762 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,142,580 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 2,295,000 2,394,901 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 705,000 734,060 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 2/1/14 3,000,000 3,203,280 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/14 4,835,000 5,202,122 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 5.00 2/1/14 2,500,000 2,651,700 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,068,030 University of Houston System Board of Regents, Consolidated Revenue 5.00 2/15/16 4,415,000 5,074,513 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/15 1,900,000 2,149,774 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/16 1,120,000 1,313,917 Waco, GO 4.00 2/1/16 1,000,000 1,114,000 Utah—.3% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,611,150 Virginia—3.4% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/14 1,975,000 a 2,100,788 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 3,195,000 3,745,658 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,631,130 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,558,950 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,167,400 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,167,400 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,195,960 Washington—4.2% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/15 1,500,000 1,663,470 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,819,136 King County, Sewer Revenue 5.00 1/1/16 5,000,000 5,720,100 Port of Seattle, Intermediate Lien Revenue 3.00 8/1/15 2,400,000 2,542,248 Port of Seattle, Limited Tax GO 5.00 12/1/15 1,050,000 1,182,783 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/14 4,500,000 4,782,330 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/15 1,500,000 1,659,915 Washington, GO (Various Purpose) 5.00 7/1/16 5,000,000 5,833,600 Wisconsin—1.1% Wisconsin, GO 5.00 5/1/16 1,500,000 1,740,435 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,509,578 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,476,208 U.S. Related—1.9% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 2,300,000 2,428,087 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,084,300 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,812,430 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,292,750 Virgin Islands Public Finance Authority, Senior Lien Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/13 1,000,000 1,033,410 Total Long-Term Municipal Investments (cost $570,955,377) The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investments—1.0% Rate (%) Date Amount ($) Value ($) California—.5% California Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.16 10/1/12 700,000 b 700,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.16 10/1/12 2,400,000 b 2,400,000 New York—.5% New York City GO Notes (LOC; JPMorgan Chase Bank) 0.17 10/1/12 100,000 b 100,000 New York City GO Notes (LOC; JPMorgan Chase Bank) 0.17 10/1/12 100,000 b 100,000 New York City GO Notes (LOC; JPMorgan Chase Bank) 0.19 10/1/12 400,000 b 400,000 New York City GO Notes (LOC; JPMorgan Chase Bank) 0.19 10/1/12 2,200,000 b 2,200,000 Total Short-Term Municipal Investments (cost $5,900,000) Total Investments (cost $576,855,377) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand note—rate shown is the interest rate in effect at September 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 24 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 20.3 AA Aa AA 49.8 A A A 23.1 BBB Baa BBB 5.9 F1 MIG1/P1 SP1/A1 .6 Not Rated c Not Rated c Not Rated c .3 † Based on total investments. c Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 576,855,377 590,527,914 Cash 9,335,882 Interest receivable 6,960,792 Receivable for investment securities sold 1,242,785 Receivable for shares of Beneficial Interest subscribed 547,355 Prepaid expenses 35,884 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 337,040 Payable for investment securities purchased 6,813,180 Payable for shares of Beneficial Interest redeemed 1,806,486 Accrued expenses 210,217 Net Assets ($) Composition of Net Assets ($): Paid-in capital 583,011,923 Accumulated undistributed investment income—net 48,820 Accumulated net realized gain (loss) on investments 2,750,409 Accumulated net unrealized appreciation (depreciation) on investments 13,672,537 Net Assets ($) Net Asset Value Per Share Class A Class D Class I Net Assets ($) 59,310,973 497,385,535 42,787,181 Shares Outstanding 4,451,269 37,334,201 3,210,706 Net Asset Value Per Share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Six Months Ended September 30, 2012 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,454,546 Distribution fees—Note 3(b) 243,366 Shareholder servicing costs—Note 3(c) 168,045 Professional fees 45,378 Registration fees 35,549 Custodian fees—Note 3(c) 23,734 Prospectus and shareholders’ reports 15,762 Trustees’ fees and expenses—Note 3(d) 8,034 Loan commitment fees 1,878 Interest expense—Note 2 107 Miscellaneous 28,637 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (182 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,064,135 Net unrealized appreciation (depreciation) on investments 995,338 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 a Operations ($): Investment income—net 3,707,743 8,806,328 Net realized gain (loss) on investments 1,064,135 3,272,971 Net unrealized appreciation (depreciation) on investments 995,338 4,665,401 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (305,340 ) (637,290 ) Class B Shares — (82 ) Class D Shares (3,101,313 ) (7,573,029 ) Class I Shares (273,187 ) (541,088 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 23,916,888 22,841,290 Class B Shares — 12,609 Class D Shares 76,085,074 128,415,342 Class I Shares 19,798,556 26,414,127 Dividends reinvested: Class A Shares 223,640 499,131 Class B Shares — 78 Class D Shares 2,799,885 6,846,475 Class I Shares 141,102 201,156 Cost of shares redeemed: Class A Shares (12,026,588 ) (23,988,244 ) Class B Shares — (87,730 ) Class D Shares (72,133,459 ) (130,073,732 ) Class I Shares (8,716,185 ) (16,858,738 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 567,307,400 545,092,425 End of Period Undistributed investment income—net 48,820 20,917 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 a Capital Share Transactions: Class A Shares sold 1,797,203 1,723,495 Shares issued for dividends reinvested 16,804 37,711 Shares redeemed (903,615) (1,813,882) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold — 948 Shares issued for dividends reinvested — 6 Shares redeemed — (6,610) Net Increase (Decrease) in Shares Outstanding — Class D b Shares sold 5,719,598 9,697,569 Shares issued for dividends reinvested 210,418 517,313 Shares redeemed (5,423,058 ) (9,841,518) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,488,309 2,004,688 Shares issued for dividends reinvested 10,600 15,189 Shares redeemed (654,981) (1,273,554) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended March 31, 2012, 2,730 Class B shares representing $36,287 were automatically converted to 2,728 Class D shares. See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended September 30, 2012 Year Ended March 31, Class A Shares (Unaudited) 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 13.28 13.08 13.09 12.94 Investment Operations: Investment income—net b .08 .19 .23 .14 Net realized and unrealized gain (loss) on investments .04 .20 (.01 ) .17 Total from Investment Operations .12 .39 .22 .31 Distributions: Dividends from investment income—net (.08 ) (.19 ) (.23 ) (.16 ) Net asset value, end of period 13.32 13.28 13.08 13.09 Total Return (%) c .87 d 3.02 1.68 2.43 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 e .84 .84 .86 e Ratio of net expenses to average net assets .84 e .84 .84 .85 e Ratio of net investment income to average net assets 1.12 e 1.47 1.75 1.81 e Portfolio Turnover Rate 8.53 d 30.99 20.09 10.06 Net Assets, end of period ($ x 1,000) 59,311 47,011 47,008 33,246 a From August 3, 2009 (commencement of initial offering) to March 31, 2010. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2012 Year Ended March 31, Class D Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.27 13.08 13.09 12.75 12.71 12.63 Investment Operations: Investment income—net a .09 .21 .25 .28 .43 .41 Net realized and unrealized gain (loss) on investments .05 .19 (.01 ) .35 .05 .08 Total from Investment Operations .14 .40 .24 .63 .48 .49 Distributions: Dividends from investment income—net (.09 ) (.21 ) (.25 ) (.29 ) (.43 ) (.41 ) Dividends from net realized gain on investments — (.01 ) — Total Distributions (.09 ) (.21 ) (.25 ) (.29 ) (.44 ) (.41 ) Net asset value, end of period 13.32 13.27 13.08 13.09 12.75 12.71 Total Return (% ) 1.02 b 3.10 1.84 4.98 3.85 3.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .69 c .69 .70 .72 .77 .77 Ratio of net expenses to average net assets .69 c .69 .70 .72 .77 .77 Ratio of net investment income to average net assets 1.28 c 1.61 1.92 2.17 3.45 3.23 Portfolio Turnover Rate 8.53 b 30.99 20.09 10.06 36.97 62.90 Net Assets, end of period ($ x 1,000) 497,385 488,869 476,809 526,370 217,715 136,999 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 32 Six Months Ended September 30, 2012 Year Ended March 31, Class I Shares (Unaudited) 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 13.28 13.08 13.09 12.76 12.54 Investment Operations: Investment income—net b .09 .23 .27 .28 .08 Net realized and unrealized gain (loss) on investments .05 .19 (.01 ) .36 .27 Total from Investment Operations .14 .42 .26 .64 .35 Distributions: Dividends from investment income—net (.09 ) (.22 ) (.27 ) (.31 ) (.13 ) Net asset value, end of period 13.33 13.28 13.08 13.09 12.76 Total Return (%) .99 c 3.26 1.96 5.03 2.83 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 d .60 .57 .59 .82 d Ratio of net expenses to average net assets .60 d .60 .57 .59 .65 d Ratio of net investment income to average net assets 1.37 d 1.70 2.04 2.07 3.51 d Portfolio Turnover Rate 8.53 c 30.99 20.09 10.06 36.97 Net Assets, end of period ($ x 1,000) 42,787 31,427 21,201 26,920 110 a From December 15, 2008 (commencement of initial offering) to March 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Short-Intermediate Municipal Bond Fund (the “fund”) is the sole series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class D and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class D shares are sold at net asset value per share directly by Dreyfus and through certain banks and fund supermarkets, and as a part of certain wrap-fee programs. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive 34 releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.All of the preceding securities are categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are pur- 36 chased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 590,527,914 — At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carry- The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) overs, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended March 31, 2012 was as follows: tax-exempt income $8,751,489. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 38 The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2012, was approximately $18,000 with a related weighted average annualized interest rate of 1.18%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, until August 1, 2013, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding of Rule 12b 1 Distribution Plan fees, Shareholder Services plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed an annual rate of .49% of the value of the average daily net assets. During the period ended September 30, 2012, the Distributor retained $1,810 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class D shares pay the Distributor for distributing their shares at an annual rate of .10% of the value of the average daily net assets of Class D shares. During the period ended September 30, 2012, Class D shares were charged $243,366, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) amounts to be paid to Service Agents. During the period ended September 30, 2012, Class A shares were charged $68,607, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. Subsequent to May 29, 2012,The Bank of newYork Mellon has continued to provide shareholder redemption draft processing services. During the period ended September 30, 2012, the fund was charged $31,876 for transfer agency services and $967 for cash management services. Cash management fees were partially offset by earnings credits of $115.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012, the fund was charged $23,734 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $1,653 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $67. 40 During the period ended September 30, 2012, the fund was charged $4,002 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $243,842, Distribution Plan fees $40,280, Shareholder Services Plan fees $12,574, custodian fees $16,542, Chief Compliance Officer fees $1,991 and transfer agency per account fees $21,811. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2012, amounted to $79,612,563 and $48,774,299, respectively At September 30, 2012, accumulated net unrealized appreciation on investments was $13,672,537, consisting of $13,874,671 gross unrealized appreciation and $202,134 gross unrealized depreciation. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 18 and 19, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 42 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group median for five of the six periods and above the Performance Universe median for all periods.The Board also noted that the fund’s yield performance was at or above the Performance Group medians for seven of the ten one-year periods ended May 31st and above the Performance Universe medians for eight of the ten one-year periods ended May 31st. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services 44 provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 46 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 20, 2012 By: /s/ James Windels James Windels, Treasurer Date: November 20, 2012 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
